Citation Nr: 0424198	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-17 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to December 27, 2000, 
for the grant of service connection for non-Hodgkin's 
lymphoma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In that decision the RO granted service connection 
for non-Hodgkin's lymphoma and assigned a 100 percent rating 
for the disorder effective December 27, 2000.  The veteran 
perfected an appeal of the effective date assigned for the 
grant of service connection.  Subsequent to the initiation of 
his appeal, his claims file was transferred to the RO in 
Roanoke, Virginia, because he currently resides in that area.

The veteran's appeal was previously before the Board in 
January 2004, at which time it was remanded to the RO, via 
the Appeals Management Center (AMC), for additional 
development.  The case was then returned to the Board.  The 
appeal is again being remanded to the RO via the AMC, in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

If compensation is awarded pursuant to a liberalizing law or 
VA issue, the effective date of such award shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If compensation is awarded pursuant to a liberalizing law or 
VA issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
If the liberalizing law or VA issue has a retroactive 
effective date, the veteran need not meet the eligibility 
criteria on the effective date.  If a claim is reviewed more 
than one year after the effective date of the liberalizing 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of the request for 
review.  The provisions of this paragraph are applicable to 
original and reopened claims as well as claims for increase.  
See 38 U.S.C.A. § 5110(g) (West 2002); McCay v. Brown, 9 Vet. 
App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997); 
38 C.F.R. §§ 3.114, 3.400(p) (2003).

In an April 2001 rating decision the RO granted service 
connection for non-Hodgkin's lymphoma, based on the veteran's 
exposure to Agent Orange, effective with the date of his 
claim for service connection of December 27, 2000.  Service 
connection for non-Hodgkin's lymphoma as a presumptive 
disease based on Agent Orange exposure is based on an 
amendment to the regulations published in October 1990.  The 
amendment to the regulation was made effective in August 
1964.  See Claims Based on Service in Vietnam, 55 Fed. Reg. 
43,123 (Oct. 26, 1990).  Because the grant of service 
connection was based on a liberalizing amendment to the 
regulation that had a retroactive effective date, the veteran 
is potentially entitled to an effective date as early as 
December 27, 1999, for the grant of service connection for 
non-Hodgkin's lymphoma.  His entitlement to an earlier 
effective date is dependent on when the facts show that he 
actually had the disease.

The medical evidence in the claims file indicates that the 
non-Hodgkin's lymphoma was diagnosed in October 2000.  The 
veteran stated, however, that when diagnosed the disease was 
far advanced, and that he had had the symptoms of the disease 
prior to October 2000.  A November 2000 medical report shows 
that he then reported having had night sweats for two years 
prior to the diagnosis, and a significant weight loss over 
the previous three months.  The veteran has stated that he 
reported these symptoms to his VA medical care providers, and 
that he received his medical care from VA until July 1999.  
The RO has not, however, attempted to locate any VA treatment 
records for the veteran.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any disorder 
since October 1998.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  If the RO is not able to obtain 
any identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should forward the 
veteran's claims file to a VA physician 
for review and opinion regarding the 
probable onset of the non-Hodgkin's 
lymphoma.  The physician should examine 
the available evidence and, based on 
review of that evidence and sound medical 
principles, provide an opinion on whether 
the onset of the non-Hodgkin's lymphoma 
at least as likely as not (a probability 
of 50 percent or greater) occurred in or 
prior to December 1999.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


